I am unable to agree with the conclusions reached in the leading opinion in this case, as to the Circuit Judge having committed error in submitting the issues to the jury. In my opinion the testimony adduced at the trial on the material issues, when considered as a whole, is susceptible of more than one reasonable inference, and for that reason I think his Honor committed no error in submitting the case to the jury. I therefore dissent. I express no opinion as to the other questions raised by the appeal.